DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities.
The limitation, “reflective valve” in line 12 should be revised to read “reflective light valve”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7-8, 14, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aiki et al (US 2010/0027289; hereinafter referred to as Aiki).
Regarding Claim 1, Aiki teaches a projection apparatus (Figure 16B; Virtual Image Display 100), comprising: 

a light source module (Figures 16A and 16B; Light Source 104 and Collimating Optical System 110), adapted to emit at least one beam (see Figures 16A and 16B and Paragraph [0005]); 
a light shaping module (Figures 16A and 16B; Tapered Light Pipe 105, Lens Unit 106 and Diffuser 107), located on a transmission path of the at least one beam and adapted to adjust a light shape of the at least one beam (see Figures 16A and 16B; Paragraph [0006]), wherein the at least one beam forms the illumination beam after passing through the light shaping module (see Figures 16A and 16B; Paragraphs [0005]-[0006]), and the illumination beam has a light imaging matching angle (the imaging matching angle is an inherent property of the illumination beam produced by the illumination optical system 101), wherein the light shaping module (Figures 16A and 16B; Tapered Light Pipe 105, Lens Unit 106 and Diffuser 107) comprises at least one first lens element (Figure 16B; Fresnel Lens 106A) located on the transmission path of the at least one beam and adapted to adjust uniformity of the at least one beam (see Figure 16B and Paragraph [0006]); and 
a projection imaging system (Figures 16A and 16B; Spatial Light Modulator 102 and Virtual Image Display Optical System 103), disposed on a transmission path of the illumination beam (see Figures 16A and 16B), and comprising a reflective light valve (Figures 16A and 16B; Spatial Light Modulator 102) disposed on the transmission path of the illumination beam (see Figures 16A and 16B), wherein the reflective valve 
	Regarding Claim 2, Aiki teaches the limitations of claim 1 as detailed above.
Aiki further teaches there is a pupil (Figure 16A; Pupil 117) on a transmission path of the image beam (see Figure 16A).
Regarding Claim 4, Aiki teaches the limitations of claim 1 as detailed above.
Aiki further teaches the light source module (Figures 16A and 16B; Light Source 104 and Collimating Optical System 110) comprises at least one light emitting element (Figures 16A and 16B; Light Source 104) adapted to provide the at least one beam (see Figures 16A and 16B; Paragraph [0005]), the number of the at least one first lens element (Figure 16B; Fresnel Lens 106A) is the same as the number of the at least one light emitting element (see Figure 16B; wherein there is a single light source 104 and a single Fresnel Lens 106A), and each the at least one light emitting element (Figures 16A and 16B; Light Source 104) is disposed in correspondence with each the at least one first lens element (see Figure 16B).
Regarding Claim 7, Aiki teaches the limitations of claim 1 as detailed above. 
Aiki further teaches the at least one beam has a plurality of sub-beams (see Figure 16B), and the light shaping module (Figures 16A and 16B; Tapered Light Pipe 105, Lens Unit 106 and Diffuser 107) further comprises a light diffusing element (Figure 16B; Diffuser 107) located on transmission paths of the plurality of sub-beams (see Figure 16B), and the plurality of sub-beams form a plurality of sub illumination beams of 
Regarding Claim 8, Aiki teaches the limitations of claim 7 as detailed above.
Aiki further teaches the second unit light divergence angles of the plurality of sub illumination beams correspond to divergence angles of a plurality of sub image beams of the image beam (see Paragraph [0006]).
Regarding Claim 14, Aiki teaches the limitations of claim 2 as detailed above.
Aiki further teaches the projection imaging system (Figures 16A and 16B; Spatial Light Modulator 102 and Virtual Image Display Optical System 103) further comprises a polarizer beam splitter (Figure 16B; Polarizing Beam Splitter 108) disposed on the transmission path of the illumination beam (see Figure 16B), wherein the polarizer beam splitter (Figure 16B; Polarizing Beam Splitter 108) has a first surface (Figure 16B; wherein the first surface is the surface closest to diffuser 107), a second surface (see Figure 16B; wherein the second surface is the surface closest to spatial light modulator 102), and a third surface (see Figure 16B; wherein the third surface is the surface closest to collimating optical system 110), the first surface is connected with the second surface and the third surface (see Figure 16B), the second surface and the third surface 
Regarding Claim 17, Aiki teaches the limitations of claim 2 as detailed above.
Aiki further teaches a size of the pupil (Figure 16A; Pupil 117) corresponds to a size of a light emitting surface (Figure 16A; wherein the light emitting surface corresponds to the surface of spatial light modulator 102) of the image beam (see Figure 16A and Paragraph [0009]).
Regarding Claim 18, Aiki teaches the limitations of claim 2 as detailed above.

Regarding Claim 20, Aiki teaches the limitations of claim 1 as detailed above.
Aiki further teaches the light source module (Figures 16A and 16B; Light Source 104 and Collimating Optical System 110) comprises at least one light emitting element (Figures 16A and 16B; Light Source 104) and at least one collimating lens (Figures 16A and 16B; Collimating Optical System 110), the at least one light emitting element (Figures 16A and 16B; Light Source 104) is a light emitting diode (see Paragraph [0005]), the at least one light emitting element (Figures 16A and 16B; Light Source 104) is adapted to provide the at least one beam and corresponds to the at least one collimating lens (see Figures 16A and 16B), and the at least one beam is collimated by the corresponding at least one collimating lens (see Figures 16A and 16B; Paragraph [0009]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aiki et al (US 2010/0027289; hereinafter referred to as Aiki) as applied to claims 2, 7 and 14, in view of Wang et al (US 2015/0070773; hereinafter referred to as Wang).
Regarding Claim 3, Aiki teaches the limitations of claim 2 as detailed above.
Aiki further teaches the at least one beam forms the illumination beam after passing through the at least one first lens element (see Figure 16B; wherein the illumination beam is formed after passing through Fresnel Lens 106A).
Aiki does not expressly disclose that the light imaging matching angle of the illumination beam is matched with a field of view of the pupil.
Wang discloses a projection apparatus (Figures 4, 7A and 7E; Virtual Image Display Module 110 which is equivalent to virtual image display module 710e of Figure 7E; see Paragraph [0092]), comprising: 
an illumination system (Figure 4; Light Source Module 111a), adapted to emit an illumination beam (see Paragraph [0052]), and comprising:
a light source module (Figure 4; Light Source Module 111a), adapted to emit at least one beam (see Paragraph [0052]); and 
the illumination beam has a light imaging matching angle (see Paragraph [0092]); and 
a projection imaging system (Figure 4; Display Panel 111b, Lens Group 113 and Beam Splitting Unit 115), disposed on a transmission path of the illumination beam (see Figure 4), and comprising a light valve (Figure 4; Display Panel 111b) disposed on the transmission path of the illumination beam (see Figure 4), wherein the light valve (Figure 4; Display Panel 111b) is adapted to modulate the illumination beam into an image beam (see Paragraph [0052]); 
wherein there is a pupil (Figure 4; Eye EY) on a transmission path of the image beam (see Figure 4); and 
the light imaging matching angle of the illumination beam is matched with a field of view of the pupil (see Paragraph [0092]; wherein it is disclosed that light entering the virtual image display module 710e can match the viewing angle of the eye).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Aiki such that the light imaging matching angle of the illumination beam is matched with a field of view of the pupil, as taught by Wang, because doing so would lower the occurrence of light shielding (see Wang Paragraph [0092]).
Regarding Claim 6, Aiki teaches the limitations of claim 2 as detailed above.
Aiki further teaches the light shaping module (Figures 16A and 16B; Tapered Light Pipe 105, Lens Unit 106 and Diffuser 107) further comprises a second lens element (Figure 16B; Fresnel Lens 106B) located on the transmission path of the at least one beam and between the at least one first lens element (Figure 16B; Fresnel Lens 106A) and the projection imaging system (Figures 16A and 16B; Spatial Light Modulator 102 and Virtual Image Display Optical System 103), and the at least one beam forms the illumination beam after passing through the first lens element (Figure 16B; Fresnel Lens 106A) and the second lens element (Figure 16B; Fresnel Lens 106B).

Wang discloses a projection apparatus (Figures 4, 7A and 7E; Virtual Image Display Module 110 which is equivalent to virtual image display module 710e of Figure 7E; see Paragraph [0092]), comprising: 
an illumination system (Figure 4; Light Source Module 111a), adapted to emit an illumination beam (see Paragraph [0052]), and comprising:
a light source module (Figure 4; Light Source Module 111a), adapted to emit at least one beam (see Paragraph [0052]); and 
the illumination beam has a light imaging matching angle (see Paragraph [0092]); and 
a projection imaging system (Figure 4; Display Panel 111b, Lens Group 113 and Beam Splitting Unit 115), disposed on a transmission path of the illumination beam (see Figure 4), and comprising a light valve (Figure 4; Display Panel 111b) disposed on the transmission path of the illumination beam (see Figure 4), wherein the light valve (Figure 4; Display Panel 111b) is adapted to modulate the illumination beam into an image beam (see Paragraph [0052]); 
wherein there is a pupil (Figure 4; Eye EY) on a transmission path of the image beam (see Figure 4); and 
the light imaging matching angle of the illumination beam is matched with a field of view of the pupil (see Paragraph [0092]; wherein it is disclosed that light entering the virtual image display module 710e can match the viewing angle of the eye).

Regarding Claim 11, Aiki teaches the limitations of claim 7 as detailed above.
Aiki further teaches the light shaping module (Figures 16A and 16B; Tapered Light Pipe 105, Lens Unit 106 and Diffuser 107) further comprises a second lens element (Figure 16B; Fresnel Lens 106B) located on the transmission path of the at least one beam (see Figure 16B), and the at least one beam forms the illumination beam after passing through the first lens element (Figure 16B; Fresnel Lens 106A) and the second lens element (see Figure 16B; Fresnel Lens 106B).
Aiki does not expressly disclose that the light imaging matching angle of the illumination beam is matched with a field of view of the pupil.
Wang discloses a projection apparatus (Figures 4, 7A and 7E; Virtual Image Display Module 110 which is equivalent to virtual image display module 710e of Figure 7E; see Paragraph [0092]), comprising: 
an illumination system (Figure 4; Light Source Module 111a), adapted to emit an illumination beam (see Paragraph [0052]), and comprising:
a light source module (Figure 4; Light Source Module 111a), adapted to emit at least one beam (see Paragraph [0052]); and 
the illumination beam has a light imaging matching angle (see Paragraph [0092]); and 
a projection imaging system (Figure 4; Display Panel 111b, Lens Group 113 and Beam Splitting Unit 115), disposed on a transmission path of the illumination beam (see Figure 4), and comprising a light valve (Figure 4; Display Panel 111b) disposed on the transmission path of the illumination beam (see Figure 4), wherein the light valve (Figure 4; Display Panel 111b) is adapted to modulate the illumination beam into an image beam (see Paragraph [0052]); 
wherein there is a pupil (Figure 4; Eye EY) on a transmission path of the image beam (see Figure 4); and 
the light imaging matching angle of the illumination beam is matched with a field of view of the pupil (see Paragraph [0092]; wherein it is disclosed that light entering the virtual image display module 710e can match the viewing angle of the eye).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Aiki such that the light imaging matching angle of the illumination beam is matched with a field of view of the pupil, as taught by Wang, because doing so would lower the occurrence of light shielding (see Wang Paragraph [0092]).
Regarding Claim 12, Aiki as modified by Wang discloses the limitations of claim 11 as detailed above.
Aiki further discloses the second lens element (Figure 16B; Fresnel Lens 106B) is located between the first lens element (Figure 16B; Fresnel Lens 106A) and the light diffusing element (Figure 16B; Diffuser 107).
Regarding Claim 15, Aiki teaches the limitations of claim 14 as detailed above.

Aiki does not expressly disclose that the light imaging matching angle is matched with a field of view of the pupil.
Wang discloses a projection apparatus (Figures 4, 7A and 7E; Virtual Image Display Module 110 which is equivalent to virtual image display module 710e of Figure 7E; see Paragraph [0092]), comprising: 
an illumination system (Figure 4; Light Source Module 111a), adapted to emit an illumination beam (see Paragraph [0052]), and comprising:
a light source module (Figure 4; Light Source Module 111a), adapted to emit at least one beam (see Paragraph [0052]); and 
the illumination beam has a light imaging matching angle (see Paragraph [0092]); and 
a projection imaging system (Figure 4; Display Panel 111b, Lens Group 113 and Beam Splitting Unit 115), disposed on a transmission path of the illumination beam (see Figure 4), and comprising a light valve (Figure 4; Display Panel 111b) disposed on the transmission path of the illumination beam (see Figure 4), wherein the light valve (Figure 4; Display Panel 111b) is adapted to modulate the illumination beam into an image beam (see Paragraph [0052]); 
wherein there is a pupil (Figure 4; Eye EY) on a transmission path of the image beam (see Figure 4); and 
the light imaging matching angle of the illumination beam is matched with a field of view of the pupil (see Paragraph [0092]; wherein it is disclosed that light entering the virtual image display module 710e can match the viewing angle of the eye).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Aiki such that the light imaging matching angle of the illumination beam is matched with a field of view of the pupil, as taught by Wang, because doing so would lower the occurrence of light shielding (see Wang Paragraph [0092]).
Regarding Claim 16, Aiki teaches the limitations of claim 14 as detailed above.
Aiki further teaches an angle at which the illumination beam enters the polarizer beam splitter through the first surface of the polarizer beam splitter corresponds to an angle at which the image beam exits the polarizer beam splitter through the third surface of the polarizer beam splitter, such that the light imaging matching angle is matched with a field of view of the pupil.
Aiki does not expressly disclose that the light imaging matching angle is matched with a field of view of the pupil.
Wang discloses a projection apparatus (Figures 4, 7A and 7E; Virtual Image Display Module 110 which is equivalent to virtual image display module 710e of Figure 7E; see Paragraph [0092]), comprising: 

a light source module (Figure 4; Light Source Module 111a), adapted to emit at least one beam (see Paragraph [0052]); and 
the illumination beam has a light imaging matching angle (see Paragraph [0092]); and 
a projection imaging system (Figure 4; Display Panel 111b, Lens Group 113 and Beam Splitting Unit 115), disposed on a transmission path of the illumination beam (see Figure 4), and comprising a light valve (Figure 4; Display Panel 111b) disposed on the transmission path of the illumination beam (see Figure 4), wherein the light valve (Figure 4; Display Panel 111b) is adapted to modulate the illumination beam into an image beam (see Paragraph [0052]); 
wherein there is a pupil (Figure 4; Eye EY) on a transmission path of the image beam (see Figure 4); and 
the light imaging matching angle of the illumination beam is matched with a field of view of the pupil (see Paragraph [0092]; wherein it is disclosed that light entering the virtual image display module 710e can match the viewing angle of the eye).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Aiki such that the light imaging matching angle of the illumination beam is matched with a field of view of the pupil, as taught by Wang, because doing so would lower the occurrence of light shielding (see Wang Paragraph [0092]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aiki et al (US 2010/0027289; hereinafter referred to as Aiki) as applied to claim 4, in view of Miura (US 2017/0285452).
Regarding Claim 5, Aiki teaches the limitations of claim 4 as detailed above.
Aiki does not expressly disclose wherein when the number of the at least one first lens element and the number of the at least one light emitting element are plural, the light shaping module further comprises a plurality of dichroic mirrors, each of the plurality of dichroic mirrors respectively corresponds to at least part of the light emitting elements, and each of the plurality of dichroic mirrors is disposed between the corresponding at least part of the light emitting elements and the projection imaging system.
Miura discloses a projection apparatus (Figure 1; Display Unit 1), comprising: an illumination system (Figure 1; Light Source Section 11), adapted to emit an illumination beam (see Paragraph [0054]-[0055]), and comprising: a light source module (Figure 1; Red, Green and Blue Laser Light Sources 11R, 11G and 11B), adapted to emit at least one beam (see Paragraph [0055]); a light shaping module (Figure 1; Coupling Lenses 12B, 12R and 12G, First and Second Dichroic Mirror 131 and 132), located on a transmission path of the at least one beam and adapted to adjust a light shape of the at least one beam (see Figure 1), wherein the light shaping module (Figure 1; Coupling Lenses 12B, 12R and 12G, First and Second Dichroic Mirror 131 and 132) comprises at least one first lens element (Figure 1; Coupling Lenses 12B, 12R and 12G) located on the transmission path of the at least one beam and adapted to adjust uniformity of the at least one beam (see Figure 1); and a projection imaging system (Figure 1; Light Valve 21, Polarizing Beam Splitter 23; Projection Lens 24), disposed on a transmission path of the illumination beam (see Figure 1), and comprising a reflective light valve (Figure 1; Light Valve 21) disposed on the transmission path of the illumination beam (see Figure 1), wherein the reflective valve (Figure 1; Light Valve 21) is adapted to modulate the illumination beam into an image beam (see Paragraph [0074]); wherein the light source module (Figure 1; Red, Green and Blue Laser Light Sources 11R, 11G and 11B) comprises at least one light emitting element (Figure 1; Red, Green and Blue Laser Light Sources 11R, 11G and 11B) adapted to provide the at least one beam (see Figure 1), the number of the at least one first lens element (Figure 1; Coupling Lenses 12B, 12R and 12G) is the same as the number of the at least one light emitting element (see Figure 1), and each the at least one light emitting element (Figure 1; Red, Green and Blue Laser Light Sources 11R, 11G and 11B) is disposed in correspondence with each the at least one first lens element (see Figure 1); wherein when the number of the at least one first lens element (Figure 1; Coupling Lenses 12B, 12R and 12G) and the number of the at least one light emitting element (Figure 1; Red, Green and Blue Laser Light Sources 11R, 11G and 11B) are plural, the light shaping module (Figure 1; Coupling Lenses 12B, 12R and 12G, First and Second Dichroic Mirror 131 and 132) further comprises a plurality of dichroic mirrors (Figure 1; First and Second Dichroic Mirrors 131 and 132), each of the plurality of dichroic mirrors (Figure 1; First and Second Dichroic Mirrors 131 and 132) respectively corresponds to at least part of the light emitting elements (see Figure 1), and each of the plurality of dichroic mirrors (Figure 1; First and Second Dichroic Mirrors 131 and 132) is disposed between the corresponding at least part of the light emitting elements (Figure 1; Red, Green and Blue Laser Light Sources 11R, 11G and 11B) and the projection imaging system (Figure 1; Light Valve 21, Polarizing Beam Splitter 23; Projection Lens 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Aiki such that when the number of the at least one first lens element and the number of the at least one light emitting element are plural, the light shaping module further comprises a plurality of dichroic mirrors, each of the plurality of dichroic mirrors respectively corresponds to at least part of the light emitting elements, and each of the plurality of dichroic mirrors is disposed between the corresponding at least part of the light emitting elements and the projection imaging system, as taught by Miura, because doing so would provide an effective means of collecting and directing red, green and blue light to be used efficiently in the projection of a bright, full color image.

Claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aiki et al (US 2010/0027289; hereinafter referred to as Aiki) as applied to claims 7 and 11, in view of Pan et al (US 2018/0031843; hereinafter referred to as Pan).
Regarding Claim 9, Aiki teaches the limitations of claim 7 as detailed above.
Aiki does not expressly disclose that the light diffusing element is any one of a microstructure diffuser, a surface-scattering diffuser, a volume-scattering diffuser, and a diffraction optical element.
Pan discloses a projection apparatus (Figure 3; Image Display Device 300), comprising: an illumination system (Figure 3; Light Source Module 310), adapted to emit an illumination beam (see Figure 3), and comprising: a light source module (Figure 3; Light Source Module 310), adapted to emit at least one beam (see Figure 3); a light valve (Figure 3; Image Output Element 326) disposed on the transmission path of the illumination beam (see Figure 3), wherein the light valve (Figure 3; Image Output Element 326) is adapted to modulate the illumination beam into an image beam (see Paragraph [0041]); the at least one beam has a plurality of sub-beams (see Figure 3), and a light shaping module (Figure 3; First Lens Element 330, Light Diffuser 370 and Second Lens Element 340) comprising a light diffusing element (Figure 3; Light Diffuser 370) located on transmission paths of the plurality of sub-beams (see Figure 3); 
wherein the light diffusing element (Figure 16) is a microstructure diffuser (see Paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Aiki such that the light diffusing element is a microstructure diffuser, as taught by Pan, because doing so would adjust the light shape of projection of the image beam input to the light input end to conform to the shape of the light input surface (see Pan Paragraph [0063]).
Regarding Claim 10, Aiki as modified by Pan discloses the limitations of claim 9 as detailed above.
Pan further discloses the light diffusing element is the microstructure diffuser (see Paragraph [0063]), the light diffusing element has a plurality of microstructure diffusion units (see Paragraph [0063]; wherein it is disclosed that a plurality of microstructure units may be included), the microstructure diffusion units correspond to the sub-beams (see Figures 3 & 16 and Paragraph [0063]).

Although Pan does not expressly disclose that a size of each of the plurality of microstructure diffusion units is in a range between 10 um to 500 um it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 13, Aiki teaches the limitations of claim 11 as detailed above.
Aiki does not expressly disclose that the second lens element is located between the light diffusing element and the projection imaging system.
Pan discloses a projection apparatus (Figure 3; Image Display Device 300), comprising: an illumination system (Figure 3; Light Source Module 310), adapted to emit an illumination beam (see Figure 3), and comprising: a light source module (Figure 3; Light Source Module 310), adapted to emit at least one beam (see Figure 3); a light valve (Figure 3; Image Output Element 326) disposed on the transmission path of the illumination beam (see Figure 3), wherein the light valve (Figure 3; Image Output Element 326) is adapted to modulate the illumination beam into an image beam (see Paragraph [0041]); the at least one beam has a plurality of sub-beams (see Figure 3), and a light shaping module (Figure 3; First Lens Element 330, Light Diffuser 370 and Second Lens Element 340) comprising a first lens element (Figure 3; First Lens Element 330), a second lens element (Figure 3; Second Lens Element 340) and a light diffusing element (Figure 3; Light Diffuser 370) located on transmission paths of the plurality of sub-beams (see Figure 3); wherein 
the second lens element (Figure 3; Second Lens Element 340) is located between the light diffusing element (Figure 3; Light Diffuser 370) and the projection imaging system (Figure 3; Imaging Element 328).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Aiki such that the second lens element is located between the light diffusing element and the projection imaging system, as taught by Pan, because doing so would provide for more design freedom during the manufacture of the device. 
Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70) and it seems that the projection apparatus of Aiki would perform equally well whether the second lens element were located between the light diffusing element and the projection imaging system or between the first lens element and the light diffusion element.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Aiki et al (US 2010/0027289; hereinafter referred to as Aiki) as applied to claim 1, in view of Bartlett et al (US 2008/0158513; hereinafter referred to as Bartlett).
Regarding Claim 19, Aiki teaches the limitations of claim 1 as detailed above.

Aiki does not expressly that the light emitting element is a laser light emitting element and adapted to provide the at least one beam.
Bartlett discloses a projection apparatus (Figure 2; Projector 200), comprising: an illumination system (Figure 2; Laser Illuminator 205), adapted to emit an illumination beam (see Paragraph [0025]), and comprising: a light source module (Figure 2; Laser Illuminator 205), adapted to emit at least one beam (see Paragraph [0025]) and a projection imaging system (Figure 2; Illumination Wedge Prism 240, TIR Prism 260 and Projection Lens 270), disposed on a transmission path of the illumination beam (see Figure 2), and comprising a reflective light valve (Figure 2; DMD 210) disposed on the transmission path of the illumination beam (see Figure 2), wherein the reflective light valve (Figure 2; DMD 210) is adapted to modulate the illumination beam into an image beam (see Paragraph [0025]); wherein the light source module (Figure 2; Laser Illuminator 205) comprises at least one light emitting element (see Paragraph [0025]),
the light emitting element is a laser light emitting element and adapted to provide the at least one beam (see Paragraph [0025]; wherein it is disclosed that the light emitting element is a coherent light source such as a laser illuminator 205).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Aiki such that the light emitting element is a laser light emitting element and adapted to provide the at 
Regarding Claim 21, Aiki teaches the limitations of claim 1 as detailed above.
Aiki does not expressly disclose that the projection imaging system comprises a total reflection prism assembly, wherein the total reflection prism assembly comprises a first prism and a second prism, there is a gap between the first prism and the second prism, and the reflective light valve comprises a digital micro-mirror device.
Bartlett discloses a projection apparatus (Figure 2; Projector 200), comprising: an illumination system (Figure 2; Laser Illuminator 205), adapted to emit an illumination beam (see Paragraph [0025]), and comprising: a light source module (Figure 2; Laser Illuminator 205), adapted to emit at least one beam (see Paragraph [0025]) and a projection imaging system (Figure 2; Illumination Wedge Prism 240, TIR Prism 260 and Projection Lens 270), disposed on a transmission path of the illumination beam (see Figure 2), and comprising a reflective light valve (Figure 2; DMD 210) disposed on the transmission path of the illumination beam (see Figure 2), wherein the reflective light valve (Figure 2; DMD 210) is adapted to modulate the illumination beam into an image beam (see Paragraph [0025]); wherein
the projection imaging system (Figure 2; Illumination Wedge Prism 240, TIR Prism 260 and Projection Lens 270) comprises a total reflection prism assembly (Figure 2; Illumination Wedge Prism 240, TIR Prism 260), wherein the total reflection prism assembly (Figure 2; Illumination Wedge Prism 240, TIR Prism 260) comprises a first prism (Figure 2; Illumination Wedge Prism 240) and a second prism (Figure 2; TIR Prism 260) there is a gap between the first prism (Figure 2; Illumination Wedge Prism 240) and the second prism (see Paragraph [0025]), and the reflective light valve (Figure 2; DMD 210)  comprises a digital micro-mirror device (see Paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Aiki such that the projection imaging system comprises a total reflection prism assembly, wherein the total reflection prism assembly comprises a first prism and a second prism, there is a gap between the first prism and the second prism, and the reflective light valve comprises a digital micro-mirror device, as taught by Bartlett, because doing so would predictably ensure that illumination and image light propagate in a desired direction while minimizing light loss. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882